Citation Nr: 0214381	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  98-14 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a temporary total evaluation from July 7, 
1998 to October 1, 1998 because of treatment requiring 
convalescence for a service-connected left knee disorder.

2.  Entitlement to an effective date prior to October 21, 
1996 for a grant of service connection for left knee 
chondromalacia patella.

3.  Entitlement to an increased evaluation for left knee 
chondromalacia patella, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1970 to October 
1976.

Initially, the Board of Veterans' Appeals (Board) notes that 
following the regional office (RO)'s denial of a rating in 
excess of 10 percent for left knee chondromalacia patella in 
November 1997, the record reflects the veteran's appeal of 
that aspect of the November 1997 rating decision.  
Thereafter, a September 1998 rating decision increased the 
rating for this disability to 20 percent, and while there is 
notation from the RO on the veteran's substantive appeal 
indicating that the 20 percent rating satisfied the veteran's 
appeal, the Board finds that this is not otherwise documented 
in the record and the Board has been unable to locate a 
written statement from the veteran in which he specifically 
withdrew his appeal with respect to entitlement to a rating 
in excess of 20 percent.  Accordingly, the Board has added 
the claim for an evaluation in excess of 20 percent for left 
knee chondromalacia to the issues currently developed for 
appellate review.  Should the veteran subsequently furnish a 
written statement indicating the withdrawal of his appeal as 
to this claim, such statement should be associated with the 
claims folder prior to the return of this case to the Board 
for further appellate consideration.  


REMAND

In June 1999, the veteran submitted a Department of Veterans 
Affairs (VA) Form 9, in which the veteran requested a hearing 
before a Member of the Board at the RO.  Thereafter, in a 
written statement submitted to the RO in November 2000, the 
veteran indicated that he sent a notice of disagreement in 
1998 for a hearing in Washington, D.C. but was never given 
the hearing, and that he wanted an explanation as to why it 
wasn't provided to him.  A November 2000 report of contact 
indicates that the veteran did not want a teleconference 
hearing but does not otherwise address his request for a 
Board hearing at the RO.  Finally, a May 2002 letter from the 
RO to the veteran indicates that the veteran's appeal 
regarding the effective date of the grant of service 
connection for his left knee condition and entitlement to 
benefits under 38 C.F.R. § 4.30 (2002) are "pending a Travel 
Board of Veterans Appeals hearing," further documenting the 
veteran's request for such a hearing.  

Therefore, the Board finds that the record reflects the 
veteran's desire for a hearing before a Member of the Board 
at the RO and that such a hearing has yet to be provided to 
the veteran.  

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

Arrangements should be made for the 
veteran to have a hearing before a Member 
of the Board at the appropriate VA 
regional office. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter. The appellant  has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2002) 
(Historical and Statutory Notes).  In addition, Veterans' 
Benefits Administration (VBA)'s Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




